 

Case 1:19-cr-02320-MV Document 26 Filed 10/15/19 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

   

bop ee
UNITED STATES DISTRIC! 2GRL, REGRET re
forthe 0 eA MER UUCUERQUES NEW mz FT

United States of America CLERK-ALB! JOUEROLE |

 

v. )
) Case No, CR 19-2320 MV
ERVIN YAZZIE )
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) ERVIN YAZZIE
who is accused of an offense or violation based on the following document filed with the court:

& Indictment () Superseding Indictment O Information © Superseding Information © Complaint
O Probation Viclation Petition © Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows: -

Count 1: 18 U.S.C. §§ 1153, and 1111: First Degree Murder; 18 U.S.C. §§ 2: Aiding and Abetting;
Count 2; 18 U.S.C. §§ 1153 and 1201(a): Kidnapping Resulting in Death;

peer
ve

 
 
    

  

 

 

 

 

 

 

 

Count 3: 18 U.S.C. §§ 1153 and 1201(c): Conspiracy to Commit Kidnapping. o- ae we
Su et %
J ~~} Lane
Date: 07/25/2019 Zale Zoe
ae issuing officer's gniture eae =
City and state: _ Albuquerque, New Mexico Mitchell R: Elfets, ‘Clerk of Court =
Printed name andtitle __ -
Return
This warrant was received on (date) T/2b //9 , and the person was arrested on (dare) /O/8 /220/Y
at (city and state) oO bbs N. M :
Dae: (0/8 /20/3 PROF Sa

Arresting offitem! signature

Gary Milo, Depry US Mors lad
Picked up an dedatner- at LOCCE Printed name and title

 

 

 

 

 
